In a eorcm nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated January 10, 1964, which denied after a hearing his application to vacate a judgment of said court, rendered May 10, 1963 on his plea of guilty, convicting him of robbery in the second degree and imposing sentence. Order affirmed. In our opinion, the record establishes conclusively that the plea of guilty was not induced by threats or coercion but was, rather, defendant’s voluntary act and reasoned choice (cf. People v. Boceo, 22 A D 2d 706). The record indicates, also, that defendant’s rights were scrupulously protected by the trial court and that defendant was adequately and effectively represented by counsel. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.